          Case 2:20-cv-01729-NR Document 47 Filed 06/08/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA

 CHRISTOPHER LISOWSKI, on behalf of
 himself and all others similarly situated,          Civil Action No. 2:20-cv-01729-NR

                        Plaintiff,

        v.

 WALMART STORES, INC., t/d/b/a
 WALMART,

                        Defendant.

               WALMART’S NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendant Walmart respectfully submits this notice of supplemental authority in

connection with Defendant’s motion to dismiss (ECF No. 15) to bring to the Court’s attention a

relevant case decided after the close of briefing.

       Attached as Exhibit A is McLean v. Big Lots Inc., et al., No. 2:20-cv-02000 (W.D. Pa. June

7, 2021). In McLean, Judge Horan dismissed with prejudice the plaintiff’s claim that the

defendants violated the Pennsylvania Unfair Trade Practices and Consumer Protection Law by

charging sales tax on products that were not subject to sales tax.

Date: June 8, 2021                                   Respectfully submitted,

                                                     By: /s/ Thomas E. Sanchez                 u
                                                     Thomas E. Sanchez (Pa. I.D. No. 311199)
                                                     Michael P. Pest (Pa. I.D. No. 312025)
                                                     ECKERT SEAMANS
                                                     CHERIN & MELLOTT, LLC
                                                     600 Grant Street, 44th Floor
                                                     Pittsburgh, PA 15219
                                                     (412) 566-6000 (telephone)
                                                     (412) 566-6099 (facsimile)
                                                     tsanchez@eckertseamans.com
                                                     mpest@eckertseamans.com
Case 2:20-cv-01729-NR Document 47 Filed 06/08/21 Page 2 of 3




                              Suyash Agrawal (pro hac vice)
                              Paul J. Berks (Pa. I.D. No. 90694)
                              MASSEY & GAIL LLP
                              50 E. Washington Street, Suite 400
                              Chicago, Illinois 60602
                              (312) 283-1590 (telephone)
                              (312) 379-0467 (facsimile)
                              sagrawal@masseygail.com
                              pberks@masseygail.com

                              Kathryn Robinette (pro hac vice)
                              MASSEY & GAIL LLP
                              1000 Maine Ave. SW, Suite 450
                              Washington, D.C. 20024
                              (202) 652-4511 (telephone)
                              (312) 379-0467 (facsimile)
                              krobinette@masseygail.com

                              Attorneys for Defendant




                               2
          Case 2:20-cv-01729-NR Document 47 Filed 06/08/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Walmart’s Notice of

Supplemental Authority was filed via the electronic filing/service system of the United States

District Court for the Western District of Pennsylvania, on this 8th day of June, 2021, which will

send notification of such filing to all counsel of record.



                                                             /s/ Thomas E. Sanchez
                                                             Thomas E. Sanchez
